

113 SRES 520 ATS: Condemning the downing of Malaysia Airlines Flight 17 and expressing condolences to the families of the victims. 
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 520IN THE SENATE OF THE UNITED STATESJuly 24, 2014Mr. Murphy (for himself, Mr. Johnson of Wisconsin, Mr. Durbin, and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on Foreign RelationsJuly 29, 2014Reported by Mr. Menendez, without amendmentJuly 31, 2014Considered and agreed to with an amended preambleRESOLUTIONCondemning the downing of Malaysia Airlines Flight 17 and expressing condolences to the families of
			 the victims. Whereas, on July 17, 2014, Malaysian Airlines Flight 17 tragically crashed in eastern Ukraine,
			 killing all 298 passengers and crew, including 80 children;Whereas President Barack Obama has offered President of Ukraine Petro Poroshenko all possible
			 assistance to determine the cause of the crash, including the services of
			 the Federal Bureau of Investigation and the National Transportation
			 Safety Board;Whereas intelligence analysis shows that the plane was shot down by an antiaircraft missile fired
			 from an area controlled by pro-Russian separatists;Whereas separatists have shot down more than 10 additional aircraft and took credit for shooting
			 down another
			 aircraft at approximately the same time as Malaysian Airlines Flight 17
			 crashed in eastern Ukraine;Whereas separatists blocked international experts from accessing the crash site in the first 72
			 hours, preventing the proper care of the victims’ bodies and allowing
			 evidence from the crash to be removed and mishandled;Whereas weapons and fighters have continued to flow across the border from the Russian Federation
			 to eastern Ukraine, and there is evidence that the Government of the
			 Russian Federation has been providing training to separatists fighters,
			 including training on air defense systems;Whereas this tragic incident has demonstrated that European and other foreign citizens are at risk
			 from dangerous instability in Ukraine;Whereas, on July 21, 2014, the United Nations Security Council condemned in the strongest terms the
			 downing of Malaysian Airlines Flight 17 and demanded that those
			 responsible be held to account and that all states fully cooperate with
			 efforts to establish accountability;Whereas British Prime Minister David Cameron asserted, Russia cannot expect to continue enjoying access to European markets, European capital and European
			 knowledge and technical expertise while she fuels conflict in one of
			 Europe’s neighbors.; andWhereas the United States Government has continued to implement sanctions against Russian and
			 Ukrainian individuals responsible for destabilizing Ukraine and failing to
			 end the violence: Now, therefore, be itThat the Senate—(1)condemns the shooting down of Malaysian Airlines Flight 17 in Eastern Ukraine that resulted in the
			 deaths of all 298 passengers and crew;(2)expresses its deepest condolences to the families of the victims and the people of the Netherlands,
			 Malaysia, Australia, Indonesia, Great Britain, Germany, Belgium, the
			 Philippines, Canada, and New Zealand;(3)supports the ongoing international investigation into the attack on Malaysian Airlines Flight 17,
			 including unobstructed access to the crash site;(4)calls on the Government of the Russian Federation to immediately stop the flow of weapons and
			 fighters across the border with Ukraine, allow an Organization for
			 Security and
			 Co-operation in Europe (OSCE) monitoring mission on the
			 border, and fully cooperate with the international investigation currently
			 underway; and(5)urges the European Union to join the United States Government in holding the Government of the
			 Russian Federation accountable for its destabilizing actions in Ukraine
			 through the use of increased sanctions.